 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 3, International Brotherhood of ElectricalWorkers, AFL-CIO and Telecom EquipmentCorp. of New York, Inc. Case 29-CD-3059 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 16 November 1983 Administrative LawJudge James F. Morton issued the attached deci-sion. The Charging Party and the Respondent filedexceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel. IThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2andconclusions and to adopt the recommendedOrder. 3'Chairman Dotson did not participate in the underlying case reportedat 266 NLRB 714 (1983).2 As more fully described in the judge's decision and in our 10(k) de-termination, Telecom Equipment Corporation (the Parent or TEC) un-derwent a reorganization in 1982 in which it became a holding companyand established Telecom Equipment Corp. of New York (the ChargingParty or Telecom-New York) and Central Communications PurchasingCorp. (CCPC) as subsidiaries. The Parent transferred its sales and instal-lation functions and its warehousemen and expediters to the ChargingParty and the purchasing operations of all subsidiaries to CCPC. TheCharging Party assumed the warehousemen's and the expediters' collec-tive-bargaining agreements which had earlier been executed by theParent and the Respondent. The Respondent has excepted to the judge'sfinding that the Charging Party and CCPC are each (independent) em-ployers within the meaning of the Act. In this connection, the Respond-ent excepts to his failure to find that the three companies are alter egos ofone another and as such are bound by the collective-bargaining agree-ment covering expediters. It asserts that this contract contains an agreed-upon method of resolving the dispute.At the unfair labor practice proceeding counsel for the General Coun-sel adduced evidence that the three corporations had filed with NewYork State and the State of New Jersey amendments to their certificatesof incorporation that reflected changes in the names of the corporations.The judge permitted inquiry into the nature and effect of the namechanges but precluded the Respondent from relitigating its alter ego con-tention. The judge found that the name changes did not affect the oper-ations or structure of the companies.Having previously found that the Charging Party and CCPC are inde-pendent subsidiaries of the Parent and that because CCPC was not aparty to any collective-bargaining agreement there existed no agreed-upon method of resolving the dispute, we find that the judge properlyrestricted the scope of examination regarding the companies' namechanges. Further, after carefully reviewing the record, we are convincedthat the amendments to the names of the corporations were just that anddid not affect the corporations' structures or operations or the relation-ship between them.3 The Charging Party excepts to the judge's failure to issue a broadorder and to his failure to direct that the Respondent reimburse expensesincurred by the General Counsel and the Charging Party in connectionwith this proceeding. The Charging Party also excepts to the recom-mended Order because it fails to direct that the Respondent publish theattached notice to members in its union newspaper, mail copies of thenotice of members, and publish the notice in a general circulation dailynewspaper in the New York City metropolitan area. For reasons set forthin the 10(k) determination we find the recommended Order appropriate.269 NLRB No. 20ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Local 3,International Brotherhood of Electrical Workers,AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the Order.DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. OnMay 2, 1983, the Board issued its Decision and Determi-nation of Dispute in this case (reported at 266 NLRB714). The Board there held that unrepresented employeesemployed by Central Communications Purchasing Corp.are entitled to perform the work in dispute which con-sists of the delivery of goods and equipment from theCCPC facility in Linden, New Jersey, to the facility ofTelecom Equipment Corp. of New York, Inc. at LongIsland City, New York. The Board further determinedthat Local 3, International Brotherhood of ElectricalWorkers, AFL-CIO (herein Respondent) is not entitledby means proscribed by Section 8(b)(4)(D) of the Act toforce or require Telecom Equipment Corp. of NewYork, Inc. to assign the disputed work to employees rep-resented by Respondent. The Board directed Respondentto notify the Regional Director for Region 29 in writing,within 10 days from the issuance of that Decision andDetermination of Dispute, whether or not it will refrainfrom engaging in conduct proscribed by Section8(b)(4)(D) of the Act to force an assignment of the dis-puted work in a manner inconsistent with the Board's de-termination.On June 17, 1983, the General Counsel issued a com-plaint against Respondent alleging that it had violatedSection 8(b)(4)(D) of the Act and noted in that com-plaint that Respondent had failed and refused to notifythe Regional Director for Region 29 that it wouldcomply with the award. The complaint further allegesthat the Charging Party and related companies named inthe Board's Decision and Determination of Dispute inthis case had changed their names. Respondent's answerplaces those allegations in issue and also presents for res-olution the credibility issue referred to in the Board'sDecision and Determination of Dispute, which issue isdiscussed in detail below.I heard this case in New York City on July 7 and 8,1983.On consideration of the entire record in this case, andof the briefs filed by the General Counsel, the ChargingParty, and Respondent, and from my observation of thedemeanor of the witnesses, I make the followingFINDINGS OF FACTI. THE CORPORATE CHANGESRespondent in its answer and at the hearing questionedthe General Counsel's assertion that the several compa-nies involved in this case merely changed their names. I124 ELECTRICAL WORKERS IBEW LOCAL 3 (TELECOM EQUIPMENT)permitted full inquiry into that matter to consider thepossible impact of any other changes on the Board'saward and on any remedial order that may be warranted.The essentially uncontroverted testimony given at thehearing before me, together with related documentaryevidence, establishes that the following corporatechanges took place in 1982. Some of the changes werenoted in the Board's Decision and Determination of Dis-pute issued on May 2, 1983; others were not so noted,either because they were not contained in the record un-derlying that determination or because they were alludedto in that record only in a peripheral way.For several years prior to July 1982, Telecom Equip-ment Corp. (herein TEC), had been the name of a corpo-ration of the State of New Jersey which was engaged inthe business of installing and servicing private telephonesystems, primarily for commercial enterprises in the NewYork City area. Its offices were located in Long IslandCity, New York. At that time TEC did its own purchas-ing of materials from outside vendors who either deliv-ered those materials, via common carrier, to TEC job-sites throughout the metropolitan New York area or toTEC's warehouse facility in Long Island City. TEC thenalso did most of the purchasing for affiliated companiesengaged in similar telephone system installation work inNew Jersey and in areas of New York State outside theNew York City metropolitan area. In July 1982, TECceased being an operating company and became a hold-ing company. A number of corporations were formed inJuly 1982; their stock is owned by TEC.On July 1, 1982, Telecom Equipment Corp. of NewYork, Inc. (herein Telecom-New York), was incorporat-ed. It took over from TEC the business of installing andservicing the private telephone systems for commercialaccounts in the New York City area. In effect it becamethe operating subsidiary of TEC for the New York met-ropolitan area.Central Communications Purchasing Corp. (hereinCCPC) was incorporated in July 1982 under the laws ofthe State of New Jersey. It was formed to do the buyingof all materials and equipment for all the corporate sub-sidiaries of TEC. Its purchasing operations were setalong the same lines as those formerly followed by TEC.Thus, CCPC ordered directly from vendors for all TECsubsidiaries; those vendors delivered the materials usuallyby common carrier directly to jobsites on which the em-ployees of the TEC subsidiaries were installing or servic-ing equipment. In addition, CCPC operated its ownwarehouse in Linden, New Jersey (about 26 miles distantfrom the Long Island City, New York facility). Goodsdelivered by vendors to CCPC's Linden warehouse werelater shipped by CCPC either by its own trucks or bycommon carrier to installation jobsites or to warehousefacilities of other TEC subsidiaries, including the Tele-com-New York warehouse in Long Island City.The Board in its Decision and Determination of Dis-pute, noted above, referred to TEC as the parent of Te-lecom-New York and also discussed the operations ofCCPC.On October 25, 1982, the certificate of incorporationfor Telecom-New York was amended to reflect that itsname was then being changed to Telecom Plus ofDownstate New York (herein Downstate). On Novem-ber 8, 1982, the name of the parent or holding company,TEC, was changed to Telecom Plus International Inc.(herein TEC International). Those amendments were notmade part of the hearing held on November 29, 1982,pursuant to Section 10(k) of the Act. Obviously, theBoard thus made no reference to any corporate namechanges in its May 2, 1983 decision. Counsel for theCharging Party stated at the hearing before me thatthose changes were not made part of the 10(k) hearing asthey were of no consequence.On November 30, 1982, the corporate name of CCPC,as it appeared on its certificate of incorporation, wasamended to read, Telecom Plus Supply Corp. (hereinSupply).At the hearing before me, the General Counsel ad-duced evidence which established that the operations ofTelecom-New York as they existed in July 1982 contin-ued unchanged after its corporate name was amended inNovember 1982 to Downstate; similarly the GeneralCounsel offered evidence that the operations of CCPCcontinued unchanged after its name was amended toSupply. Further, the evidence offered by the GeneralCounsel established that the only change made in theholding company was that its name was changed fromTEC to TEC International. Respondent examined theGeneral Counsel's witnesses at length respecting anyother corporate changes that may have occurred. Thetotality of the evidence before me establishes convincing-ly that the only changes made in this case are that thenames of the corporations involved had been changed.No useful purpose would be served by describing indetail the operations of each corporation then and nowsolely to conclude the obvious, that there have been nomaterial changes in the operations of the respective cor-porations.On the basis of the foregoing and the record as awhole, I find that Telecom-New York (herein calledDownstate referred to as Telecom by the Board in itsDecision and Determination of Dispute) and CCPC(now called Supply) are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the meaningof Section 2(5) of the Act.1Il. THE ALLEGED UNFAIR LABOR PRACTICESRespondent represents separate units of installers,warehousemen, and expediters employed by Telecom-New York (now Downstate). As noted above, materialspurchased from vendors prior to July 1982 had been de-livered by common carrier or vendor trucks directly toinstallation jobsites or to the Long Island City ware-house. In July 1982, CCPC (now Supply) took over thepurchasing work previously done by TEC. The mechan-ics of delivering materials, however, to the Long IslandCity facility remained essentially unchanged, as theBoard had noted in its Decision and Determination of125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDispute. Thus, vendors engaged by CCPC continued tomake deliveries to the Long Island City facility, eitherdirectly or via drivers employed by CCPC who wereunrepresented.At the hearing pursuant to Section 10(k) of the Act inthis case, evidence had been presented that on August18, September 16 and 21, and again on October 4, 1982,employees at the Long Island City facility representedby Local 3 refused to accept deliveries from the CCPCwarehouse. Respondent raised certain credibility issues inthat proceeding by denying that it caused those work re-fusals. The Board made a finding that there was reasona-ble cause to believe that Respondent was responsible forthose refusals. It is incumbent on me to resolve thosecredibility issues based on the record made before me.At the hearing before me, the General Counsel ad-duced testimony from George Kavoures, the generalmanager of Supply, which tracked the account he gaveat the 10(k) hearing in this case discussed in the Board'sDetermination. His testimony before me was uncontro-verted. In substance, he related that on August 18 andSeptember 16 and 21, 1982, Respondent's steward andthe other employees of Telecom-NY at Long Island Cityrefused to unload materials brought by CCPC which hadbeen brought to the Long Island City warehouse byCCPC drivers or by common carrier. I credit Kavoures'account as it was not contested and as it appears that Re-spondent's basic contentions are that the employees actedwithout its authorization or in furtherance of a lawfulobject.Respecting the issue of Respondent's liability for thoserefusals to accept deliveries and the object thereof, Ka-voures and the Charging Party's vice president, DonaldGillespie, testified that Respondent's steward stated, insubstance, that he, in refusing to unload those trucks,was following Respondent's orders to accept only deliv-eries made by expediters represented by Respondent.The CCPC drivers are unrepresented; the common carri-er driver is not represented by Respondent. I credit thoseaccounts of Kavoures and Gillespie as they were uncon-troverted. Respondent sought to explain away its failureto call its steward to contest those contests by suggestingthat its steward was no longer sympathetic to it byreason of a job promotion given him by the ChargingParty.' That attempted explanation does not stand up be-cause Respondent's steward had received that promotionwhile the work stoppages were taking place and, in anyevent, before he had testified in the 10(k) hearing on Re-spondent's behalf.The General Counsel also offered testimony that Re-spondent's business agent, Dennis McSpedon, stated onSeptember 21 and 24, 1982, that employees representedby Respondent were right to refuse nonunion deliveriesand that expediters represented by Respondent should beused for such work. I credit that testimony over McSpe-don's denials. His testimony that he "bawled (the stew-ard) out" for refusing the deliveries did not ring true andI He was promoted to a foreman, a position covered by Respondent'scollective-bargaining agreement and which, according to the evidencegiven me, does not entail the performance of any supervisory function ascontemplated by Sec. 2(11) of the Act.as there was another and subsequent refusal by Respond-ent's steward and other employees to handle a CCPC de-livery, i.e., one on October 4, 1982.It is undisputed that Respondent has not written theRegional Director that it would comply with the Board'saward.IV. ANALYSISThe credited evidence establishes that on four occa-sions employees represented by Respondent engaged inwork stoppages because the drivers making the deliverieswere not members of Respondent. The credited testimo-ny establishes also that Respondent's steward activelyparticipated in those work stoppages and that Respond-ent's business agent endorsed their actions. By those actsRespondent induced and encouraged employees it repre-sented to refuse to handle those deliveries and Respond-ent also thereby coerced and restrained Telecom-NewYork (now Downstate) and CCPC (now Supply) with anobject of forcing them to assign the work of transportingthose materials to the Long Island City facility to em-ployees represented by Respondent rather than to theunrepresented drivers employed by CCPC (now Supply)or to drivers represented by other labor organizationsand employed by common carriers engaged by CCPC(now Supply) to make such deliveries.Respondent has endeavored to avoid an adverse find-ing in this case by asserting that there exist provisions inthe respective contracts it has with Telecom-New York(now Downstate) to resolve the work assignment disputeinvolved herein. The Board has already considered andrejected that contention and I am bound thereby. Re-spondent separately contends that there has been no con-tinuing violation of the Act as it has done nothing sincelate 1982 other than it has failed and refused to notify theRegional Director for Region 29 as directed by theBoard's Decision and Determination of Dispute that itwould comply with the award. The Board however hasrepeatedly made it clear that it will issue an appropriateremedial order where a labor organization fails and re-fuses to send the Regional Director a written statementof its intent to accede to and abide by a work assignmentorder of the Board issued pursuant to Section 10(k) ofthe Act. The Board has observed that such a failure con-notes "a lack of expression which clearly does not mani-fest the required good faith intent to abide by theBoard's determination."2In those circumstances, I amcompelled to find that Respondent has continued todemand the disputed work.CONCLUSIONS OF LAW1. Telecom Equipment Corp of New York, Inc. (nowTelecom Plus of Downstate New York, Inc.); CentralCommunications Purchasing Corp. (now Telecom PlusSupply Corp.); and Telecom Equipment Corp. (now Te-lecom Plus International, Inc.) are each employers en-gaged in commerce and in an industry affecting com-2 Plumbers Local Union No. 741 (Ashton Co.), 259 NLRB 944 (1982),and oases cited therein.126 ELECTRICAL WORKERS IBEW LOCAL 3 (TELECOM EQUIPMENT)merce within the meaning of Section 2(1), (2), (6), and(7) and Section 8(b)(4) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated Section 8(b)(4)(i) and(ii)(D) by having induced and encouraged employees ofTelecom Equipment Corp of New York, Inc. (nowDownstate) to engage in a work stoppage and has there-by threatened, coerced, and restrained Telecom Equip-ment Corp. of New York, Inc. (now Downstate) andCentral Communications Supply Corp. (now Supply)with an object of forcing or requiring them to assign thework of delivering materials to the Long Island City fa-cility to employees who are members of or representedby Respondent rather than to unrepresented drivers ofCCPC (Supply) or by employees represented by anyother labor organization, who are not members of Re-spondent.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent be ordered to cease and desist therefrom and that itshall take certain affirmative actions found necessary toeffectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, Local 3, International Brotherhoodof Electrical Workers, AFL-CIO, its officers, agents, andrepresentatives, shallI. Cease and desist from(a) Refusing to comply with the Board's Decision andDetermination of Dispute issued on May 2, 1983.(b) Inducing and encouraging individuals employed byTelecom Equipment Corp of New York, Inc. (now Tele-com Plus of Downstate New York, Inc.) and other per-sons engaged in commerce, or in industries affectingcommerce, to engage in a refusal in the course of theiremployment to perform services for their respective em-ployers or threatening, coercing, or restraining TelecomEquipment Corp of New York, Inc. (now Downstate)and other persons engaged in commerce, and in indus-tries affecting commerce, where an object thereof is toforce and require Telecom Equipment Corp of NewYork, Inc. (now Downstate) or Central CommunicationsPurchasing Corp., Inc. (now Telecom Plus SupplyCorp.) to assign the work of transporting materials andequipment from the New Jersey facility of Central Com-munications Purchasing Corp., Inc. (now Supply) theretoa warehouse operated by Telecom Equipment Corp of3 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.New York, Inc. (now Downstate) in Long Island City,New York, to employees of Telecom Equipment Corp ofNew York, Inc. (now Downstate) who are members of,or represented by, Respondent, rather than to employeesof Central Communications Purchasing Corp., Inc. (nowSupply) or of common carriers engaged by Supply whoare not members of, or represented by, Respondent.42. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a) Post in conspicuous places at its business officesand meeting halls, copies of the attached notice marked"Appendix."5Copies of said notice, on forms providedby the Regional Director for Region 29, after beingsigned by Respondent's authorized representative, shallbe posted by the Respondent immediately upon receiptand maintained for 60 consecutive days in conspicuousplaces including all places where notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b) Furnish the Regional Director for Region 29signed copies of the notice for posting by TelecomEquipment Corp of New York, Inc. (now Downstate)and Central Communications Purchasing Corp., Inc.(now Supply), if willing, in places where they customari-ly post notices to their employees.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.4The Charging Party's request for a broad order is denied for thesame reasons given by the Board in its Decision and Determination ofDispute.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the ILnited States GovernmentWE WILL NOT refuse to comply with the Board's De-cision and Determination of Dispute that employees ofCentral Communications Supply Corp. (now TelecomPlus Supply Corp.) are entitled to perform the work ofdelivering materials and equipment from that company'sfacility in Linden, New Jersey, to the warehouse operat-ed by Telecom Equipment Corp of New York, Inc.(now Telecom Plus of Downstate New York, Inc.).WE WILL NOT induce or encourage individuals em-ployed by Telecom Plus of Downstate New York, Inc.,or by other persons engaged in commerce and industriesaffecting commerce, to refuse to perform services fortheir respective employers or threaten, coerce, and re-strain Telecom Plus of Downstate New York, Inc., andother employers engaged in commerce and in industriesaffecting commerce, where an object thereof is to force127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor require Telecom Plus of Downstate New York, Inc.or Telecom Plus Supply Corp. to assign the above-men-tioned work to employees represented by our labor orga-nization rather than to employees of Telecom PlusSupply Corp. who are unrepresented or to employeeswho are represented by any other labor organization.LOCAL 3, INTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, AFL-CIO128